Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 6/17/2022 in which claims 1, 4, 5, 8 and 9 are pending and claims 1 and 9 are currently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 rejected under 35 U.S.C. 103 as being unpatentable over Li (CN205362333) in view of Lora (EP2330721) and Yamamoto et al. (U.S. Publication 2014/0000433), herein referred to as Yamamoto and in view of Reihle et al. (U.S. Patent 3,890,863), herein referred to as Reihle.  In regards to claim 1, Li discloses an apparatus for notching (“rotor punching sheet pressing device”), wherein the apparatus is configured for producing stator and rotor sheets for electric machines and comprises: a frame (1) with a first stand (left column of frame 1), a second stand (right column of frame 1) and a headpiece (crosshead of frame 1), wherein the stands are arranged to be offset from each other along an x axis (axis from left to right per Fig. 1), wherein the headpiece (crosshead of frame 1) spans a gap between the stands (left and right columns of frame 1; fig. 1), and wherein the stands and the headpiece form an archway surrounding a workspace (c-shaped opening is formed between the columns and crosshead); a plunger (cylinder 4), which is coupled to the headpiece (crosshead of 1) and is movable along a punching axis extending along a y axis (e.g. vertical axis; per Fig. 1); and an indexing head (disk working table 6) for accommodating a workpiece to be machined, wherein the indexing head (6) is configured to hold the workpiece and to rotate the workpiece about an indexing head axis (e.g. central rotational axis of disc 8) oriented along the y axis (vertical axis; fig. 1) during a punching process, wherein the indexing head axis (longitudinal central axis of 6) and the punching axis (longitudinal central axis of 4/5) of are arranged to be offset from each other along a z axis during the punching process (7 -stamping groove; fig. 2), wherein the x axis, the y axis and the z axis each are oriented orthogonally with respect to each other (via cartesian coordinates x, y, and z),
Li discloses the claimed invention but does not disclose wherein the indexing head (6) is configured to move the entire workpiece transversally along the z axis completely through the workspace opened up by the frame, wherein a center of the workpiece is guided through along the z axis between the first stand and the second stand.    
Attention is directed to the Lora and Yamamoto references.  Lora discloses that it is desirable for a production line that punches and packages rotors and stators to be a compact operation to increase productivity and lower the cost of operation.  Lora discloses that it is desirable for the punching and packaging to be performed on a single body unit and discloses a system of moving using a conveyor belt 24 below the punching unit 6 to allow the deposit of the product 11 and to be transported outside of the structure.  Lora does not disclose the combination of a indexing head that rotates and translates the workpiece from the punching operation to the packaging operation. Attention is also directed to the Yamamoto reference.  Instead of punching the workpiece, Yamamoto, discloses that the material 107 is scribed by the tool head and tip 131.  However, it is considered that Li and Yamamoto are analogous art in that each is concerned with processing a planar workpiece on a rotating supporting table and brining the workpiece into engagement with cutting implement that extends above the table.  Yamamoto discloses that the scribe device 131 is transversely moveable along a guide 113 across the workpiece.  The workpiece is supported on table 106, and rotatable about its central axis via a motor 105 in a similar manner as taught by Li.   Yamamoto also discloses that the rotating table can be placed on a moving base 101 to be freely moveable in the Z- direction through the vertical columns 111a/111b that support that scribe device.   Thereby it is established by Lora that a compact punching and packaging automated system is desirable to move the punched stator into and out of the punching operation, and as shown by Yamamoto, to be known to combine a rotational table with a translational guide for moving the workpiece through the punching zone.  One having ordinary skill in the art would have found it obvious to have modified the rotational index table of Li with a guide system as taught by Yamamoto to provide for an automated system of moving the punched stator to a packaging or next processing station as taught by Lora to increase the productivity and reduce costs associated with the Li stator punching operation. 
To the extend that it can be argued that although Li discloses that the stamping groove 7 is shown as being offset in the z-direction, that the actual stamping operation occurs to the side of or parallel to the side of the rotational axis.  Attention is further directed to the Reihle stamping machine. Reihle also discloses a stamping machine with a rotational indexing table that is translationally moved into engagement with the reciprocating ram 3.  As the rotor 13 is rotated, the ram is located offset in a z-direction relative to the rotational axis along the translational direction.  As Li discloses that the cylinder 4 is movable in a linear direction transverse to the translational direction and that as modified by Yamamoto that the indexing table is movable in both a rotational and translational direction, the punching station of Li would be functionally capable of performing an offset punch along the z-axis such as demonstrated by Reihle.  It would have been obvious to one having ordinary skill in the art that the punching location of Li to the side of behind the rotational axis as shown by Reihle would have functioned the same, providing a consistent punching output centered about the rotational axis of the stator and indexing table. 
In regards to claim 4, the modified device of Li discloses wherein the indexing head (6) is configured to move the workpiece along the z axis (translationally as modified by Yamamoto) and along the x axis (rotationally).
In regards to claim 5, the modified device of Li discloses wherein the frame comprises a table frame (2) connecting the first stand (right column of 1) and the second stand (left column of 1), wherein the headpiece (crosshead of 1) and the table frame (2)  are arranged to be offset from each other along the y axis (vertical axis per fig. 1).
In regards to claim 8, the modified device of Li discloses an upper tool part (5 Li) and a lower tool part, wherein the upper tool part is attached to a free end of the plunger (4) and the lower tool part (105 Yamamoto) is attached to a table plate (106 Yamamoto) coupled to the frame opposite the upper tool part, and wherein the plunger is movable to a top reversal point at which the upper tool part (5 Li) and the lower tool part (105 Yamamoto) are spaced apart from each other without overlap.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN205362333) in view of Lora (EP2330721) and Yamamoto et al. (U.S. Publication 2014/0000433), herein referred to as Yamamoto and in view of Reihle et al. (U.S. Patent 3,890,863), herein referred to as Reihle and in further view of Bergmann et al. (U.S. Patent 4,331,049), herein referred to as Bergmann.
In regards to claim 9, the modified device of Li discloses a punching system, comprising: a providing unit for providing an unmachined workpiece (e.g. on slide 101 Yamamoto); an apparatus according to claim 1, wherein the apparatus is configured to punch at least one notch into the unmachined workpiece (4 Li), in order to obtain at least one machined workpiece (stator); a repository (as modified by Lora)  for depositing the machined workpiece; and a moving unit (moving base 101 Yamamoto) configured to move the unmachined workpiece from the providing unit to the apparatus and to move the machined workpiece from the apparatus to the repository, wherein the apparatus is arranged between the providing unit and the repository, and wherein the providing unit, the apparatus and the repository are arranged in a row. The modified device of Li does not disclose a providing unit. 
Attention is directed to the Bergmann automated notching press. Bergmann discloses a multi-armed feed and removing device that is selectively indexed to convey various blanks to various processing stations. It would have been obvious to one having ordinary skill in the art to have incorporated a blank feeding system such as taught by Bergmann on the Li stamping apparatus to automate the process and increase the throughput of the system such that the blanks after stamping were directed to an unloading or stacking station for further processing or packaging.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724